Case 8:19-mc-00699 Document 1-18 Filed 12/06/19 Page 1 of 2




                   Exhibit 13
               Case 8:19-mc-00699 Document 1-18 Filed 12/06/19 Page 2 of 2




From:                            markhollingsworth@talk21.com
Sent:                            Thursday, October 20, 2011 4:25 AM
To:                              glenn simpson
Subject:                         Re: belgium



That's a real shame because I have an inside track with documents and we could clean up. I have also made
progress on what happened in Belgium and have enough leads for your Belgian sub to crack that side of the
project, but nothing we can do until you are signed up.

Please let me know when you are ready to roll

From: glenn simpson <gsimpson@fusiongps.com>
To: Alex Yearsley <alex@stanlеyglobal.co.uk>; mark hollingsworth <markhollingsworth@tаlk21.com>
Sent: Wednesday, 19 October 2011, 23:51
Subject: belgium

So dudes, our project is on hold. Still waiting for an explanation. Sorry. In the meantime I have lined up a
kickass sub in brussels who I think can do the work there cheaply on what happened in the investigation.
Lemme know.

Glenn R. Simpson
Fusion
+12025587164
Www.fusiongps.com




                                                        1
